--------------------------------------------------------------------------------

Exhibit 10.48


SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT (“Amendment”), dated as of
April 16, 2012 (the “Amendment Date”), is between LAPOLLA INDUSTRIES, INC.
(“Borrower”) and BANK OF AMERICA, N.A., a national banking association
(“Lender”).
 
RECITALS


Borrower and Lender have entered into that certain Loan and Security Agreement
dated as of August 31, 2010, as amended by the First Amendment to Loan and
Security Agreement dated as of November 10, 2010, the Second Amendment to Loan
and Security Agreement dated as of March 14, 2011, the Third Amendment to Loan
and Security Agreement dated as of May 11, 2011, the Fourth Amendment to Loan
and Security Agreement dated as of August 17, 2011 and the Fifth Amendment to
Loan and Security Agreement dated as of November 21, 2011 (collectively, and as
may hereafter be amended or otherwise modified, the “Loan Agreement”).
 
NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows effective as of the date
hereof unless otherwise indicated:
 
ARTICLE 1
Definitions


Section 1.1                      Definitions.  Terms defined by the Loan
Agreement, where used herein and not otherwise defined, shall have the same
meanings herein as are prescribed by the Loan Agreement, as amended hereby.
 
ARTICLE 2
Amendments


Section 2.1                      Amendment to Section 1.1.  Effective as of the
Amendment Date, the definition of “Basic Reserve” in Section 1.1 of the Loan
Agreement is hereby amended and restated to read as follows:


 “Basic Reserve” means an amount, determined as of any day, equal to (a) on any
day prior to June 30, 2012, $650,000, and (b) on any day on or after June 30,
2012, $1,000,000.


Section 2.2                      Amendment to Section 10.3.1  Effective as of
the Amendment Date, Section 10.3.1 of the Loan Agreement is amended as follows:
 
10.3.1           Minimum EBITDA (March 2012).  Achieve EBITDA, for the period
March 1, 2012 through March 31, 2012, of at least deficit $200,000 (<$200,000>).
 
Section 2.3                      Amendment to Section 10.3.2  Effective as of
December 31, 2011, Section 10.3.2 of the Loan Agreement is amended as follows:
 
10.3.2           Fixed Charge Coverage Ratio.  Maintain a Fixed Charge Coverage
Ratio, tested monthly as of the last day of each calendar month beginning on
April 30, 2012 and continuing thereafter (a) with respect to any such test date
on or before December 31, 2012, for the period January 1, 2012 through such test
date, and (b) thereafter, for the most recently completed twelve calendar
months, of at least the ratio applicable for such test date as shown below:
 
SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 1
 

--------------------------------------------------------------------------------

 
 
Test Date
Minimum Fixed Charge Coverage Ratio
April 30, 2012
0.10
May 31, 2012
0.40
June 30, 2012
0.75
July 31, 2012 and thereafter
1.10



ARTICLE 3
Conditions Precedent


Section 3.1                      Condition Precedent.  The effectiveness of
Section 2.2 of this Amendment is subject to the satisfaction of the following
conditions precedent:


(a)           Borrower shall have delivered to Lender an executed original copy
of this Amendment, in form and substance satisfactory to Lender;


(b)           after giving effect to this Amendment, no Default or Event of
Default shall be in existence;


(c)           Borrower shall have caused certain Debt, presently owing by
Borrower to each of Richard J. Kurtz (in the amount of $500,000), Society Hill
Apartment Association, LP (in the amount of $300,000), and Foam Equipment
Products, LLC (in the amount of $500,000) to be subordinated in right of payment
and claim in favor of the Obligations, pursuant to written agreements on terms
satisfactory to Lender in its sole discretion; and


(d)           all proceedings taken in connection with the transactions
contemplated by this Amendment and all documentation and other legal matters
incident thereto shall be satisfactory to Lender.


ARTICLE 4
 
Ratifications, Representations and Warranties
 
Section 4.1                      Ratifications.  The terms and provisions set
forth in this Amendment shall modify and supersede all inconsistent terms and
provisions set forth in the Loan Agreement and except as expressly modified and
superseded by this Amendment, the terms and provisions of the Loan Agreement and
the other Loan Documents are ratified and confirmed and shall continue in full
force and effect.  Borrower and Lender agree that the Loan Agreement as amended
hereby and the other Loan Documents shall continue to be legal, valid, binding
and enforceable in accordance with their respective terms.
 
Section 4.2                      Representations and Warranties.  Borrower
hereby represents and warrants to Lender as follows:  (a) no Default or Event of
Default exists; and (b) the representations and warranties set forth in the Loan
Documents are true and correct on and as of the date hereof with the same effect
as though made on and as of such date except with respect to any representations
and warranties limited by their terms to a specific date.
 
Section 4.3                      WAIVER AND RELEASE.  TO INDUCE LENDER TO AGREE
TO THE TERMS OF THIS AMENDMENT, EACH OBLIGOR (BY ITS EXECUTION BELOW) REPRESENTS
AND WARRANTS THAT AS OF THE DATE OF ITS EXECUTION OF THIS AMENDMENT THERE ARE NO
CLAIMS OR OFFSETS AGAINST OR RIGHTS OF RECOUPMENT WITH RESPECT TO OR DEFENSES OR
COUNTERCLAIMS TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS AND IN ACCORDANCE
THEREWITH IT:
 
SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 2
 

--------------------------------------------------------------------------------

 
 
(a)           HEREBY WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, RIGHTS OF
RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN OR UNKNOWN, ARISING PRIOR
TO THE DATE OF ITS EXECUTION OF THIS AMENDMENT AND
 
(b)           HEREBY RELEASES AND DISCHARGES LENDER, AND ITS OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, SHAREHOLDERS, AFFILIATES AND ATTORNEYS
(COLLECTIVELY THE "RELEASED PARTIES") FROM ANY AND ALL OBLIGATIONS,
INDEBTEDNESS, LIABILITIES, CLAIMS, RIGHTS, CAUSES OF ACTION OR DEMANDS
WHATSOEVER, WHETHER KNOWN OR UNKNOWN, SUSPECTED OR UNSUSPECTED, IN LAW OR
EQUITY, WHICH ANY OBLIGOR EVER HAD, NOW HAS, CLAIMS TO HAVE OR MAY HAVE AGAINST
ANY RELEASED PARTY ARISING PRIOR TO THE DATE HEREOF AND FROM OR IN CONNECTION
WITH THE LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.
 
ARTICLE 5
 
Other Agreements
 
Section 5.1                      Survival of Representations and
Warranties.  All representations and warranties made in this Amendment or any
other Loan Document including any Loan Document furnished in connection with
this Amendment shall survive the execution and delivery of this Amendment and
the other Loan Documents, and no investigation by Lender or any closing shall
affect the representations and warranties or the right of Lender to rely upon
them.
 
Section 5.2                      Reference to Loan Agreement.  Each of the Loan
Documents, including the Loan Agreement is hereby amended so that any reference
in such Loan Document to the Loan Agreement shall mean a reference to the Loan
Agreement as amended hereby.  This Amendment shall constitute a Loan Document.
 
Section 5.3                      Expenses of Lender.  As provided in the Loan
Agreement, Borrower agrees to pay on demand all costs and expenses incurred by
Lender in connection with the preparation, negotiation, and execution of this
Amendment and the other Loan Documents executed pursuant hereto, including
without limitation, the costs and fees of Lender's legal counsel.
 
Section 5.4                      Severability.  Each provision of this Amendment
shall be interpreted in such manner as to be valid under Applicable Law.  If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Amendment shall remain in full force and effect.
 
Section 5.5                      GOVERNING LAW.  THIS AMENDMENT SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF TEXAS, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).
 
Section 5.6                      Successors and Assigns.  This Amendment is
binding upon and shall inure to the benefit of Lender and Borrower and their
respective successors and assigns, except Borrower may not assign or transfer
any of its rights or obligations hereunder without the prior written consent of
Lender.  Any assignment in violation of this Section 5.6 shall be void.
 
SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 3
 

--------------------------------------------------------------------------------

 
 
Section 5.7                      Counterparts; Facsimile or Electronic
Signatures.  This Amendment may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  This Amendment shall become effective when Lender has received
counterparts bearing the signatures of all parties hereto.  Delivery of a
signature page of this Amendment by telecopy or other electronic means shall be
effective as delivery of a manually executed counterpart of such agreement.
 
Section 5.8                      Headings.  The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.
 
Section 5.9                      Entire Agreement.  Time is of the essence of
this Amendment.  This Amendment, the Loan Agreement, the other Loan Documents
embody the final, entire agreement among the parties relating to the subject
matter hereof and supersede any and all previous commitments, agreements,
representations and understandings, whether oral or written, relating to the
subject matter hereof and may not be contradicted or varied by evidence of
prior, contemporaneous or subsequent oral agreements or discussions of the
parties hereto.
 
Executed effective as of the Amendment Date.




SIGNATURES FOLLOW
REMAINDER OF PAGE BLANK


SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 4
 

--------------------------------------------------------------------------------

 



 
BORROWER:
           
LAPOLLA INDUSTRIES, INC.
                   
By:
/s/  Michael T. Adams, EVP
     
Michael T. Adams, Executive Vice President
 






 
LENDER:
           
BANK OF AMERICA, N.A.
                   
By:
/s/  H. Michael Wills, SVP
     
H. Michael Wills, Senior Vice President
 



SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 5
 

--------------------------------------------------------------------------------

 
GUARANTOR CONSENT


The undersigned Guarantor consents and agrees to the foregoing Sixth Amendment
to Loan and Security Agreement and agrees that the Loan Documents to which he is
a party (including without limitation the certain Guaranty Agreement dated
August 31, 2010, executed by Guarantor), as amended thereby, shall remain in
full force and effect and shall continue to be the legal, valid and binding
obligation of Guarantor enforceable against him in accordance with their
respective terms.
 

 
GUARANTOR:
                   
By:
/s/  Richard J. Kurtz, Guarantor
     
Richard J. Kurtz
     
Dated effective as of the Amendment Date
 


 
SIXTH AMENDMENT TO LOAN AND SECURITY AGREEMENT - Page 6
 

--------------------------------------------------------------------------------